The above cases were consolidated for trial in the court below.
The defendant McDearmon is charged in No. 11759 with keeping a banking game, and in No. 11760 with keeping a banking house. He was convicted in both cases, and was sentenced in each to pay a fine of $2,500, and, in default of payment, to serve twelve months in the parish jail.
The defendant C.W. Rogillio is charged in No. 11761 with keeping a banking game. He was also convicted and sentenced to pay a fine of $1,000, and, in default of payment, to serve six months in the parish jail.
Both defendants have appealed.
Neither of the defendants has filed a brief in this court in his behalf. Nor has either filed an assignment of errors. There is no error patent upon the face of the record, which does not contain a single bill of exception. The appeal, therefore, presents nothing for this court to review.
The convictions and sentences appealed from are affirmed.
  ST. PAUL, J., absent. *Page 300